376 F.2d 844
GLENS FALLS INSURANCE COMPANY, Appellant,v.Darrell G. CRADLEBAUGH and E. W. Allison.
No. 16214.
United States Court of Appeals, Third Circuit.
Argued March 29, 1967.Decided April 12, 1967.

Raymond G. Hasley, Pittsburgh, Pa.  (Harold R. Schmidt, Rose, Schmidt & Dixon, Pittsburgh, Pa., on the brief), for appellant.
Joseph F. Weis, Jr., Pittsburgh, Pa.  (Weis & Weis, Pittsburgh, Pa., on the brief), for appellee Allison.
Before HASTIE and SEITZ, Circuit Judges and BODY, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
The basic question on this appeal is whether, at the time of an accident, the driver of a truck was engaged exclusively in the business of a carrier which had leased the vehicle.  The district court explicitly found that 'at the time of the accident, the leased equipment, although empty, was in the possession of and on the exclusive business of' the carrier.  The record adequately supports this finding and we find no error in the court's decision.


2
The judgment will be affirmed.